Exhibit 10.2


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF,
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS COVERED BY AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO
THE ISSUER TO THE EFFECT THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH
REGISTRATION.


INDIA GLOBALIZATION CAPITAL, INC.
 
UNSECURED PROMISSORY NOTE
 
$1,800,000
October 9, 2012
 
Bethesda, MD



1. Principal and Interest.
 
1.1 India Globalization Capital, Inc., a Maryland corporation (the “Company”),
for value received, hereby promises to pay to the order of Bricoleur Partners,
L.P. or its assigns (the “Investor” or the “Holder”) the amount of One Million
Eight Hundred Thousand Dollars ($1,800,000) as set forth hereinafter.
 
1.2 This Unsecured Promissory Note (the “Note”) shall bear no interest from the
date of issuance of this Note until paid in full. This Note shall be due and
payable on the earlier of (i) December 31, 2012 (the “Maturity Date”), or (ii)
upon the occurrence of an Event of Default (as defined in Section 3 hereof). The
Company shall issue to the Investor Three Million (3,000,000) freely tradable
shares of the Company’s Common Stock at Closing (“Initial Shares”). In addition,
beginning February 1, 2013, the Company shall issue to the Investor One Hundred
Seventy One Thousand (171,000) freely tradable shares (“Penalty Shares”) of the
Common Stock of the Company, prorated to the amount of principal and time
outstanding for every month that the Note remains unpaid beyond December 31,
2012. 


1.3 Payments of principal are to be made at the address of the Holder set forth
in Section 5 below or at such other place in the United States as the Holder
shall designate to the Company in writing, in lawful money of the United States
of America in immediately available funds.
 
1.4 This Note is issued pursuant to that certain Note and Share Purchase
Agreement dated as of even date herewith between the Company and Holder (the
“Purchase Agreement”).  The provisions of this Note are a statement of the
rights of the Holder and the conditions to which this Note is subject and to
which the Holder, by the acceptance of this Note, agrees.  Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed thereto
on the Purchase Agreement.  
 
 
 

--------------------------------------------------------------------------------

 
 
2. Prepayment.
 
2.1 Notwithstanding anything else set forth herein, the Company may pre-pay this
Note in whole or in part at any time.
 
3. Events of Default.  The entire unpaid principal sum of this Note shall become
immediately due and payable upon the occurrence of an Event of Default.  An
“Event of Default” shall be deemed to have occurred if:
 
(a) the Company  shall (i) apply for or consent to the appointment of a
receiver, trustee or liquidator of itself or of its property, (ii) be unable, or
admit in writing its inability, to pay its debts as they mature, (iii) make a
general assignment for the benefit of creditors, (iv) be adjudicated a bankrupt
or insolvent, (v) file a voluntary petition in bankruptcy, or a petition or
answer seeking reorganization or an arrangement with creditors to take advantage
of any insolvency law, or an answer admitting the material allegations of a
bankruptcy, reorganization or insolvency petition filed against it, (vi) take
corporate action for the purpose of effecting any of the foregoing, or (vii)
have an order for relief entered against it in any proceeding under the United
States Bankruptcy Code;
 
(b) An order, judgment or decree shall be entered, without the application,
approval or consent of the Company by any court of competent jurisdiction,
approving a petition seeking reorganization of the Company or appointing a
receiver, trustee or liquidator of the Company or of all or a substantial part
of its assets, and such order, judgment or decree shall continue unstayed and in
effect for any period of sixty (60) consecutive days; or
 
(c) the Company shall fail to pay as and when due any principal hereunder and
such nonpayment shall continue uncured for a period of three (3) business days
after written notice by the Holder thereof; or
 
(d) the Company breaches any of its representations or warranties or fails to
fulfill any of its covenants or obligations pursuant to the Purchase Agreement.


(e) the Company shall fail to issue the Initial Shares to the Investor within
forty-five (45) days after the date of this Note, or shall fail to issue any
Penalty Shares when due, and such failure to issue Shares shall continue uncured
for a period of three (3) business days after written notice by the Holder
thereof.


4. Usury.  It is the express intent of the Company and the Holder that the
payment of all or any portion of the outstanding principal balance of and
accrued interest on this Note be exempt from the application of any applicable
usury law or similar laws under any federal, state of foreign jurisdiction.  The
Company hereby irrevocably waives, to the fullest extent permitted by law, any
objection or defense which the Company may now or hereafter have to the payment
when due of any and all principal or accrued interest arising out of or relating
to a claim of usury or similar laws and the Company hereby agrees that neither
it nor any of its affiliates shall in the future bring, commence, maintain,
prosecute or voluntarily aid in any action at law, proceeding in equity or other
legal proceeding against the Holder based on a claim that the Company’s payment
obligations under this Note violate the usury or similar laws of any federal,
state or foreign jurisdiction.  Notwithstanding the foregoing, in the event any
interest is paid on this Note which is deemed to be in excess of the then legal
maximum rate, that portion of the interest payment representing an amount deemed
to be in excess of the then legal maximum rate shall be deemed a payment of
principal and applied against the principal of this Note.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Notices.  Any notice, request, other communication or payment required or
permitted hereunder shall be in writing and shall be deemed to have been given
upon delivery if personally delivered, or five (5) business days after deposit
if deposited in the United States mail for mailing by certified mail, postage
prepaid, and addressed as follows:
 
If to Investor:  at the address indicated on the signature page hereto.
 
If to Company:                                     India Globalization Capital,
Inc.
4336 Montgomery Avenue
Bethesda, MD  20814
Attention:  Ram Mukunda
 
And
 
PO Box 60642
Potomac, MD  20859
                                                               
Telecopier: (240) 465-0273
Phone: (301) 983-0998
Email: ram@indiaglobalcap.com
 


Each of the above addressees may change its address for purposes of this
Section 5 by giving to the other addressee notice of such new address in
conformance with this Section 5.
 
6. Assignment.  The rights and obligations of the Company and the Holder of this
Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.  Effective upon any such
assignment, the person or entity to whom such rights, interests and obligations
were assigned shall have and exercise all of the Holder’s rights, interests and
obligations hereunder as if such person or entity were the original Holder of
this Note.
 
7. Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), upon
the written consent of the Company and the Investors holding at least
seventy-five percent (75%) of the aggregate principal amount of the outstanding
Notes; provided, that the Notes may not be amended or modified and no provision
thereof may be waived if such amendment, modification or waiver would adversely
and prejudicially affect the rights of an Investor vis-à-vis all other Investors
without the consent of such affected Investor.  No waivers of any term,
condition or provision of this Note, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provision or a waive of the same or any other term, condition
provision or right on any future occasion.
 
 
 

--------------------------------------------------------------------------------

 
 
8. Loss, Theft or Destruction of Note.  Upon receipt by the Company of evidence
reasonably satisfactory to it of the loss, theft or destruction of this Note and
of indemnity or security reasonably satisfactory to it, the Company will make
and deliver a new Note which shall carry the same rights to interest (unpaid and
to accrue) carried by this Note, stating that such Note is issued in replacement
of this Note, making reference to the original date of issuance of this Note
(and any successors hereto) and dated as of such cancellation, in lieu of this
Note.


9. Accredited Investor.  The Holder represents and warrants that he/she/it is an
“accredited investor” within the meaning of the Securities and Exchange Rule 501
of Regulation D, as presently in effect.
 
10. Governing Law and Consent to Jurisdiction.  This Note is being delivered in
and for all purposes shall be construed in accordance with and governed by the
laws of the State of Maryland, without regard to the conflicts of laws
provisions thereof.  The Company hereby consents to the jurisdiction of and
venue in any court of competent jurisdiction in Maryland.
 
11. Issue Date.  The provisions of this Note shall be construed and shall be
given effect in all respects as if this Note had been issued and delivered by
the Company on the earlier of the date hereof or the date of issuance of any
Note for which this Note is issued in replacement.  This Note shall be binding
upon any successors or assigns of the Company.
 
12. Heading; References.  All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note.  Except as otherwise
indicated, all references herein to Sections refer to Sections hereof.
 
13. Waiver by the Company.  The Company hereby expressly waives demand, notice,
presentment, protest, notice of dishonor and nonpayment of this Note, and all
other notices and demands of any kind in connection with the delivery,
acceptance, performance, default or enforcement hereof.
 
14. Delays.  No delay by the Holder in exercising any power or right hereunder
shall operate as a waiver of any power or right.
 
15. Severability.  If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.
 
16. No Impairment.  The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Note and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Holder of this Note against impairment.
 
 
 

--------------------------------------------------------------------------------

 
 
17. Expenses.  The Company agrees to pay, in the aggregate up to a maximum of
$2,500, of the Holder’s reasonable costs, fees and expenses, if any (including
reasonable counsel fees and expenses, costs of collection and court costs), in
connection with the enforcement of this Note.


18. Split of shares. In the event the Company carries out a split or a reverse
split of its common stock, the same shall apply to the Shares.
 
 
[REMAINDER OF PAGE LEFT BLANK]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be executed in its
corporate name and this Note to be dated, issued and delivered, all on the date
first above written.
 


 
INDIA GLOBALIZATION CAPITAL, INC.
a Maryland corporation
 
By  /s/ Ram Mukunda                                      
 
Print Name   Ram Mukunda                                           
 
Title   CEO                                                               
 
Accepted and Agreed to:
 
HOLDER:
Bricoleur Partners, L.P.                                   
Print Name of Holder
 


By: Bricoleur Capital Management, LLC.    
Its: General Partner


By  /s/Robert Poole                                      
(Signature)
 
Robert Poole                                                 
(Print Name, if signing on behalf of entity)
 
 
Chief Investment Officer and Management Board Member
Title (if applicable)
 
Address:  P.O Box 675586
Rancho Santa Fe, CA 92067
 
 
 

--------------------------------------------------------------------------------

 


ASSIGNMENT FORM
 
(To Assign the foregoing Note, execute
this form and supply required information.)


 
FOR VALUE RECEIVED, an interest corresponding to the unpaid principal amount of
the foregoing Note and all rights evidenced thereby are hereby assigned to
 
                                                                                                                                                           
(Please Print)


whose address
is                                                                                                                            
 
                                                                                                                                                           






Dated:                                                                                                                                             
 
 
Holder’s
Signature:                                                                                                                        
 


Holder’s
Address:                                                                                                    
                     
                                                                                                                 
 
 
 
Signature
Guaranteed:                                                                                                                  
  
 
 
NOTE:
The signature to this Assignment Form must correspond with the name as it
appears on the face of the Note, without alteration or enlargement or any change
whatever, and must be guaranteed by a bank or trust company.  Officers of
corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Note.



 
 

--------------------------------------------------------------------------------

 